The claim set filed November 9 2021 while not currently entered, when entered, would be considered a non-responsive amendment for the reasons set forth below.

The amendment filed on November 9 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because newly submitted claims 34-42 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: originally presented claims were directed to a method.  Currently claim 34 is directed to a composition.  The composition and method are distinct as the composition could be used in a materially different method such as an electrolyte drink (i.e. providing minerals to a person).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-42 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616